Citation Nr: 1228182	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  06-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO which denied entitlement to service connection for PTSD. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

This claim was previously before the Board in November 2009 and January 20111 and was remanded on both occasions for further development. 

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The probative evidence establishes that the Veteran does not have PTSD attributable to military service or to any incident incurred therein.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (f), 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, a December 2006 letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to the VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, personnel records, VA outpatient treatment reports, a May 2010 VA examination report, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  

The Board notes that the Veteran's claim was remanded in November 2009 and January 2011.  The January 2011 Remand directed the RO to schedule the Veteran for a Board hearing.  The Veteran, in a May 2012 written statement from his representative, indicated that he no longer wished to be scheduled for a hearing and asked that his claim be decided on the evidence of record.  

Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

II.  Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For a showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  In addition, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires that there be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) (2011).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  See Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines that the preponderance of the evidence is against the claim, then it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule will not be applicable.  Ortiz, 274 F.3d at 1365.

To establish service connection for PTSD, a Veteran must satisfy three evidentiary requirements.  First, there must be medical evidence diagnosing the condition in accordance with § 4.125(a) (i.e., DSM-IV).  Second, there must be a link, established by medical evidence, between current PTSD symptoms and an in-service stressor.  Third, there must be credible supporting evidence that the claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of any in-service stressor varies depending on whether or not the veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 358 (1999).

Where a determination is made that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's lay testimony alone would not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  If the claimed stressor is not combat related, the veteran's lay testimony regarding the in-service stressor is insufficient to establish the occurrence of the stressor and must be corroborated by "credible supporting evidence."  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  "Credible supporting evidence" is not limited to service department records but can be from any source.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

With respect to claims based on a post-service diagnosis of PTSD, as in this case, credible supporting evidence of the occurrence of the claimed in-service stressor is still required.  In this context, 38 C.F.R. § 3.304(f) was again amended regarding service connection for PTSD, by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  38 C.F.R. § 3.304(f)(3) (2011).  Specifically, this amendment eliminates the requirements for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity.  Id.  

Pursuant to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claim stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with places, types and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

For purposes of section 3.304(f)(3), "fear or hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstances that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran and others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstances involved a psychological or psych-physiological state of fear, helplessness, or horror.  Id.

III.  Medical Background

VA outpatient treatment records, dated between January 2005 and November 2009, reveal that in January 2005 the Veteran's PTSD screen was negative.

A June 2006 VA Mental Health Intake Assessment shows that the Veteran reported that he experienced some traumatic situations while in the submarine.  When he was on the USS Cobbler, off of the coast of Halifax, Nova Scotia, they were in heavy seas, the Chief of the boat, Ralph Norman, was on deck trying to release a mooring line from the propeller, but he was hit by a large wave and fell straight down and hit the deck and broke his back.  The Chief fell about 20 feet, and the room in the torpedo room was flooded and the doors were closed.  The Veteran, the Chief, and two other torpedo men were standing in waist-deep water.  They were stuck there and others were trying to pump the water out.  He reported that it was hours until they were able to get out of the torpedo room.  The Veteran stated that he never saw the Chief again.  He reported a second situation when he was on the TUSK ship; they were submerged on the Mediterranean Sea, and had a near collision with a Russian Nuclear Submarine.  The Veteran stated that it was lucky that the Veteran's ship was able to "get out of the Russian Submarine."  The Russian submarine was very close and it rolled his ship over to a 60 degree angle.  If his ship had not moved away, there would have been a collision.  The Veteran stated that he has been having nightmares of these traumatic situations since his stroke in June 2006.  He shared that he has had some intrusive thoughts of these in the past, but now they have become nightmares and waking him up.  The diagnosis was of depression, rule out PTSD.

An October 2006 VA nursing note indicates that the Veteran had a positive PTSD screen, answering 4 out of 4 questions affirmatively.  A November 2006 preventative health management note shows that the Veteran had a positive screen for PTSD (his score was 3/4) and depression.

A November 2006 mental health initial assessment shows that the Veteran reported being treated for PTSD and depression.  He stated that he currently has difficulties with his sleep, intermittent flashbacks regarding incidents when he was in submarines.  He reported that he was locked in a compartment under water; one man had his back broke.  He said they were in the Mediterranean and a Russian sub just missed us and almost collided with us.  The Veteran reported that he began having symptoms when he was fifty years old.  The VA social worker found that the Veteran suffers from PTSD, depression, and sleep disorder.  His initial DSM IV Diagnosis was PTSD chronic and depressive disorder NOS.  

An April 2008 VA psychiatry note shows that the Veteran was assessed with having met the criteria for PTSD, dysthmia, and anxiety disorder.

A December 2008 mental health note shows that the Veteran stated that he had no combat situations, but was in a submarine which flooded, and he thought they were all going to die.  The Veteran reported experiencing flashbacks, nightmares, startle reflexes and racing thoughts.  He related having problems staying asleep and with early awakening.  The Veteran was noted to have symptoms of depression.  Upon mental status examination, the doctor noted that the Veteran had some PTSD symptoms related to the submarine incident in the military.  The VA doctor diagnosed the Veteran with PTSD, noncombat, but in the military on the submarine and depression not otherwise specified.  

A November 2009 clinical nurse specialist note shows that the Veteran discussed in more detail a harrowing experience in the military.  He was in the Navy and stationed on a ship when water began to enter the cabin he and others were in.  They shut the door as advised but the water continued to seep through but they were unable to do anything because they were protecting the ship and if they opened the door it would have caused a crisis (there was electricity there).  The Veteran stated that he did not remember any of this until after his stroke and it all came back.  He reported that now he ruminates about this issue and feels anxious, cannot focus on other issues and experiences flashbacks to the situation but cannot make out the other men involved nor can he name them.  The Veteran was diagnosed with PTSD.  

The Veteran was afforded a VA mental examination in March 2010.  During this examination, the VA examiner elicited information from the Veteran regarding the account of his experiences aboard the USS Cobbler.  The Veteran related three incidents of the USS Cobbler being in the vicinity of a Russian vessel, destroyer, and submarine.  In describing each of these incidents, the Veteran admitted that on each occasion the Russian's presence posed no threat to the USS Cobbler, that the situation was not dangerous, and that the Russian soldiers, in fact, waved at them before leaving on one occasion.

In regards to the Veteran's account of the flooding stressor, VA the examiner noted that the Veteran's description of his incident differed from that which was previously reported in his electronic medical record.  According to the Veteran, his submarine was in the high seas off the coast of Nova Scotia when the aft line locker sprang open and the rope left the locker and wrapped around the Aft Torpedo Room hatch access...the escape hatch.  Because this was potentially dangerous if the rope got wrapped around the propellers of the submarine, something needed to be done.  The Veteran, who was with the navigator up in the conning tower inside the North Atlantic Sail heard the Captain give the order to "rig the Aft Torpedo Room for possible flooding."  In response to this order, the Veteran, along with the Captain, the Navigator, and one other person walked under the top deck and back to the Torpedo Room.  The senior enlisted man, Chief R.N., also joined them.  The Captain then returned to the conning tower.  The Aft Torpedo Room can be visualized as being a vertical tube with a hatch cover on the top which can be sealed to keep out water, "plates" on the floor which resemble a grid and allow water to seep through while providing footing for the sailors, and a lower hatch which provides entrance into or egress from the after torpedo room.  According to the Veteran, the plan was for Chief R.N. to climb up through the hatch, cut the line loose from the submarine, secure the hatch cover, and then climb back down into the Aft Torpedo Room.  However, as Chief R.N. successfully cut the line free from the submarine and threw it over the side, a huge swell of the sea water came over the submarine and knocked him down to the floor of the Aft Torpedo Room.  This was followed by another swell of sea water that came in through the hatch and down through the flooring.  The Veteran stated that everything flooded below the floor plates.  Following two unsuccessful attempts to close the hatch cover, on the third attempt the torpedo man and the storekeeper got up and held the hatch shut and dogged it close.  The examiner explained that in an attempt to clarify some of the discrepancies found in the Veteran's file with the report he gave during this examination, the Veteran stated (1) Chief R.N. fell 10 feet to the floor (not twenty feet as previously reported) (2) Chief R.N. bruised his back (and did not break his back as was previously reported) (3) although the Aft Torpedo Room was temporarily flooded with seawater, it immediately drained down through the floor plates and the Veteran estimated that there was never more than 6 inches of standing water in there at one time (4) the entire incident lasted 10-15 minutes (not "hours before they were able to get out of the Torpedo Room" was previously reported) (5) the Veteran helped move Chief R.N. "to a second-level bunk about a foot off the floor" and he remained on the submarine with the crew until they returned to Groton, CT (despite a previous report that the Veteran had never seen him again) (6) one of the main reasons they had difficulty draining the water that had collected under the flooring was because some cardboard and other debris had clogged the strainers.  

The VA examiner noted that the Veteran clearly indicated that in-service flooding incident was the most stressful event he encountered in service.  The examiner explained that in describing the incident, however, it appeared as if a considerable amount of the Veteran's anxiety may have developed after the incident in response to the Veteran's assessment of "what might have happened," rather than to the actual events of that day.  Although the VA examiner acknowledged that the assessment of the severity of traumatic stress exposure was, in part, subjective, she estimated that given the isolated nature of the (flooding) event, the amount of time subjected to the stressor, and the details of the incident that were provided by the Veteran, the level of traumatic stress exposure was moderate based upon the information provided.

Following mental status evaluation, which included a review of the Veteran's claims file, the March 2010 VA examiner found that the Veteran did not meet the DSM-IV stressor criteria for PTSD.  The examiner explained that although the incident in the Aft Torpedo room was without a doubt a very frightening experience, the information he provided during the examination clearly indicated that various aspects of the incident were decidedly less dramatic than he had previously reported.  In addition, the examiner found that the Veteran did not meet DSM-IV criterion B or C.  The Veteran did technically meet DSM-IV criterion D as the Veteran endorsed difficulty falling asleep or staying asleep and exaggerated startle response.  

IV.  Analysis

The Veteran contends that he suffers from PTSD as a result of his experiences on board the USS Cobbler.  In this regard, the Veteran does not contend, nor does the record show, that the Veteran was engaged in combat.

The Veteran reports one stressor involving a flooding incident in which Chief R.N. was injured, and another stressor was of an incident in which the USS Cobbler was in the Mediterranean and a Russian submarine nearly missed and almost collided with the USS Cobbler.

The existence of a near collision with a Russian submarine is not supported by evidence of record.  The Board notes that the Veteran submitted excerpts from Captain Alexander's book "Submarine Command-A Memoir of 27 months in Command of the U.S. Navy Submarine Cobbler."  The excerpts do show that there several instances where a Russian submarine was in the same vicinity as the USS Cobbler but nowhere in the book does it describe a near miss as the Veteran does.  Additionally, a report from the National Archives and Record Administration shows that the deck logs revealed that there was no report of a near miss between a Russian submarine and the SS 344.  Moreover, when the March 2010 VA examiner explored this variance between the Veteran's earlier reports of this stressor and the other record evidence, the Veteran admitted that the Russian's presence posed neither a threat nor a dangerous situation to the USS Cobbler.

The record evidence does confirm the existence of a flooding incident on board the USS Cobbler, during which Chief R.N. was injured.

In this regard, the Veteran submitted two buddy statements from K.F. and E.S.  In a written statement, K.F. indicated that although some details remained lost to him, it remains a vivid memory because he thought he was going to die.  He explained that everyone was terrified because they knew if they could not close the hatch they would take on enough water that the aft end of the boat would no longer bob back up between swells and the guys in the maneuvering room would certainly not open the maneuvering room hatch and risk losing the entire boat.  He stated that after the flooding stopped the corpsman came back and several people helped him tie R.N. to a board and the corpsman gave him morphine.  The consensus was that his back was broken, though several days later we learned that was not the case.  He also reported that there was quite a bit of flooding and the water was about a foot deep above the deck level of the After Torpedo Room.

A written statement from E.S. indicates that he remembered the incident well.  He stated that everything was going well until Chief R.N. attempted to unhook his safety line and was on the ladder going down into the Torpedo Room, trying to shut the hatch.  The Officer on deck had called for a speed change and before Chief R.N. could secure the hatch, a wave broke over the after deck and the water acted liked a piston and drove him down into the After Torpedo Room.  Someone was able to get up the ladder and secure the hatch but not until we had taken quite a bit of water in the boat.

The Veteran submitted a personnel record in support of his alleged stressor.  A July 1969 record shows that the Veteran was commended for his technical competence, performance of duty, loyalty his ship and military smartness as a member of the crew of the USS COBBLER during fiscal year 1969.  As a result of the individual and collective efforts of every member of the crew, COBBLER has earned the Battle Efficiency "E" and the Fire Control "E" for Submarine Division TWENTY-ONE for this period.  Without your individual effort and your display of "espirit de corps," often under difficult circumstances, this could not have been accomplished.  Well done.  This document was signed by S.G.A., Lieutenant Commander, U.S. Navy Commanding Officer.  However, nothing in this personnel record references a specific incident, especially the flooding incident in May 1969.  

A May 1969 injury report for R.N. shows that he pushed down a hatch and ladder approximately 12 feet to deck plating by column of water.  The report states that he was injured while combating a shipboard casualty.  He was pushed down the After Torpedo Room hatch ladder to the deck plating by a heavy column of water, landing on his lower back.  At least seven eye witnesses were present.  Distance of the fall was approximately twelve feet.  Examination and x-rays revealed that no bones had been broken but had probably been bruised.  

In sum, the evidence of record which speaks to the reported flooding stressor shows that there was a flooding incident aboard the USS Cobbler.  However, there are several inconsistencies in the Veteran's account of the in-service flooding.  For example, initially the Veteran, in June 2006, stated that Chief R.N. fell 20 feet.  However, the service department record shows he fell approximately 12 feet and in March 2010 when the Veteran was asked about the incident he stated that he fell 10 feet.  In addition the Veteran initially reported, in June 2006, that Chief R.N. broke his back when he fell.  However, subsequent evidence (a service department record and a buddy statement) collectively shows that he bruised his back and the other men on the ship learned of that days after the incident; and when asked about this at his March 2010 VA examination the Veteran indicated that Chief R.N. did not break his back but bruised it.  Also, significantly, the Veteran initially reported, again in June 2006, that the incident lasted several hours.  However, at his March 2010 VA examination, the Veteran stated that the entire incident lasted about 10-15 minutes.  Thus, the Veteran's statement about his experiences aboard the USS Cobbler are somewhat contradicted by the evidence of record; and, hence, the Veteran's credibility does not pass scrutiny by comparison with the facts of record.

In considering the first element, the Board acknowledges that while the reports of VA mental status evaluation and outpatient treatment (from January 2005 to November 2009), showing inter alia multiple Axis I diagnoses of PTSD, these diagnoses, however, are not probative since they were not based on an accurate factual premise or in any way associated with an evaluation of any claimed stressor based on all of the evidence.  The evidence of record shows that at the time of the Veteran's previous diagnoses of PTSD at the VA outpatient facilities prior to March 2010 which related his PTSD to his military service, the Veteran reported a much more severe and harrowing description of the flooding and the near-missed collision incidents.  In addition, the diagnosis of PTSD was made based solely on the history the Veteran reported.  This is significant because since the time of the diagnosis, the record evidence shows that the information provided by the Veteran presented very differing (and somewhat embellished) facets of the stressors and was contradicted by other evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (reliance on the service history provided by the veteran only warrants the discounting of a medical opinion in certain circumstances, such as when the opinions are contradicted by other evidence in the record or when the Board rejects the statements of the veteran).  

Although a number of VA health care professionals have accepted the Veteran's previous account of his experiences on board the USS Cobbler as correct, VA is not required to do the same, charged as it is with the duty to assess the credibility and weight to be given to the evidence.  Nor is the Board required to accept the Veteran's account of his experiences, which, by comparison, is at variance with other evidence of record.  Specifically, since the time of the diagnoses of PTSD of the Veteran in the reports of VA mental status evaluation and outpatient treatment (from January 2005 to November 2009), the existence of one of the Veteran's alleged stressors has been refuted by other evidence of record (which the Veteran, himself, admitted during the March 2010 VA examination), and the sufficiency of the other stressor was called into question with conflicting evidence.  Given that the sufficiency of a stressor is a medical determination, the Veteran was afforded a VA examination in March 2010 for clarification of the diagnosis.  See Cohen Cohen v. Brown, 10 Vet. App. 143-144 (1997).  

After reviewing all of the evidence of record the Board finds that the report of the VA mental disorder evaluation which was afforded the Veteran in March 2010 is the most probative medical opinion of record and is entitled to significant weight.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the March 2010 VA examiner relied on a complete and thorough review of the Veteran's record, including the lay and medical evidence, as contained in the claims file, and the report was the product of a very thorough interview and examination of the Veteran and review all of the evidence pertinent to the Veteran's account of his experiences on board the USS Cobbler.  The conclusion reached by the VA examiner in 2010, which considered and addressed each of the Veteran's in-service experiences by comparison with the facts of record, was that the Veteran did not meet the criteria for a diagnosis of PTSD.  The March 2010 medical opinion contains the Stefl criteria, and hence the Board finds this medical opinion to be highly probative.  

In the matter presently before the Board, the Veteran and his service buddies are competent to provide lay statements as to the sequence of events that led to the flooding on board the USS Cobbler and the subsequent injury to Chief R.N.  Although their statements do confirm the existence of the in-service flooding incident, and although the Veteran has contended that he experiences PTSD, they are not, as a layperson, competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998).  The Board has the authority to discount the weight and probative value of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997).

As explained above, the most persuasive and probative evidence of record does not reflect that the Veteran has a diagnosis of PTSD in accordance with the criteria listed in DSM-IV.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citation omitted); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, the medical conclusion he (she) reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  The evidence indicating a diagnosis of PTSD linked to the Veteran's military service is the opinions of the Veteran and VA outpatient providers (from January 2005 to November 2009) who relied solely on history related by the Veteran which he later recanted, and which in some instances was contradicted by other evidence of record.  Given the lack of probative value of those opinions and the highly probative value of the March 2010 VA examiner's opinion which found that the Veteran did not meet the DSM-IV criteria for PTSD, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  As a consequence, the claim for service connection for PTSD therefore fails on the basis that all three elements for a showing under 38 C.F.R. § 3.304(f) have not been met.  Accordingly, service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

The Board has determined that further development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted.  Specifically, the Board finds that VA has a further duty to assist the Veteran in developing his claim. 

The Veteran was afforded a VA examination in March 2010.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and found that these disorders did not have their onset during the Veteran's military service, nor were they caused by any incident or event during the Veteran's military service.  However, the VA examiner did not provide any rationale for his opinion.  Given that a medical opinion without rationale does not provide an adequate basis for deciding a service connection claim, a remand is warranted in order to obtain an addendum opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed, if possible, by the examiner who performed the March 2010 VA medical examination (or another examiner of similar background and experience) to provide an addendum opinion as to whether a psychiatric entity other than PTSD, to specifically include an adjustment disorder with mixed anxiety and depressed mood, is likely related to the Veteran's military service.

The claims folder and a copy of this remand must be made available to the examiner, who must specifically acknowledge receipt and review of these materials in any report generated.  Although the examiner has an independent responsibility to review the entire claims file, his or her attention is called to the July 1971 personnel record which shows that the Veteran was declared "environmentally unadaptable" for submarine duty by reason of situational anxiety; and the confirmed account of the Veteran's exposure to a flooding on board the USS Cobbler.

The examiner must offer an opinion addressing the following questions:

a.  Did a psychiatric disability entity other than PTSD, to namely an adjustment disorder with mixed anxiety and depressed mood, have its onset during service, based on the July 1971 personnel record which shows that the Veteran was declared "environmentally unadaptable" for submarine duty by reason of situational anxiety; and the confirmed account of the Veteran's exposure to a flooding on board the USS Cobbler; OR

b.  Was a psychiatric disability entity other than PTSD, namely an adjustment disorder with mixed anxiety and depressed mood, caused by an incident or event during service, based on the July 1971 personnel record which shows that the Veteran was declared "environmentally unadaptable" for submarine duty by reason of situational anxiety; and the confirmed account of the Veteran's exposure to a flooding on board the USS Cobbler; OR

c.  Was a psychiatric disability entity other than PTSD, namely an adjustment disorder with mixed anxiety and depressed mood, manifested within one year after the Veteran's discharge from service in May 1972?

In all conclusions, it is essential that any examiner providing an opinion also give a complete explanation and discussion supporting that opinion.

In any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to the need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

2.  To help avoid future remand, VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken. See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


